 



Exhibit 10.3

(NORDEA LOGO) [h24024h2402400.gif]

     
To:
  Gulf Offshore N.S. Limited

  184-192 Market Street

  Aberdeen ABI1 5PQ

  Scotland
 
   

  GulfMark Offshore, Inc.

  10111 Richmond Avenue

  Suite 340

  Houston, Texas 77042

  USA

24 March 2005

Gentlemen,

US $50,000,000 million Senior Secured Reducing Revolving Multi-Currency Credit
Facility dated 23 December 2004 (as amended)



1   We refer to:



  (a)   the facility agreement (the “Original Facility Agreement”) dated 23
December 2004 made between (1) Gulf Offshore N.S. Limited (the “Borrower”),
(2) GulfMark Offshore, Inc. (the “Guarantor”), (3) Nordea Bank Norge ASA (the
“Arranger”), (4) the banks and financial institutions whose names and addresses
are set out in Schedule 1 of the Agreement as the Lenders (the “Lenders”) and
(5) Nordea Bank Finland PLC, New York Branch (as “Facility Agent” and “Security
Trustee”) as amended by a letter dated 24 January 2005 (the “First Amendment
Letter”) (the Original Facility Agreement and the First Amendment Letter are
together referred to as the “Facility Agreement”); and     (b)   an email dated
21 March 2005 from the Guarantor to the Facility Agent requesting that certain
amendments be made to the Facility Agreement (the “Amendment Request Letter”).



2   Unless the context otherwise requires, words and expressions used in this
letter shall have the meaning given to them in the Facility Agreement.   3   We
can confirm that with effect from the Effective Date the Lenders have agreed the
following:



  (a)   the definition of “Material Adverse Effect” shall be amended by adding
the following text at the end of the definition: “The designation of the
Guarantor or any of the Borrowers as having a “Material Weakness” in the
internal control procedures as defined in section 404 of the US Sarbanes-Oxley
Act of 2002 shall not constitute a Material Adverse Effect. For the

 



--------------------------------------------------------------------------------



 



    avoidance of doubt, this exclusion only encompasses the actual designation
of a Material Weakness rating and in any event does not prohibit the lenders
from evaluating the cause of the Material Weakness rating in evaluating whether
or not the weakness constitutes a Material Adverse Effect as defined in clauses
(a)-(c).     (b)   the definition of “Consolidated EBIT” shall be amended by
deleting the word “and” in sub-paragraph (iv) and adding the word “and” after
the semi-colon in sub-paragraph (v) and adding an additional sub-paragraph
(vi) with the words: “any cumulative effect of accounting changes relating to
the change in accounting for dry dock expenditures.”



4   The amendments to the Facility Agreement set out in paragraph 3 of this
letter shall only become effective upon the date (the “Effective Date") on which
this letter has been returned duly executed by the Borrower and the Guarantor by
a duly authorised officer or officers whereupon the Facility Agreement shall be
amended and shall continue in full force and effect save as amended by this
letter.   5   This letter shall be governed by English Law.

     
(-s- Anne Engen) [h24024h2402401.gif]
  (-s- Alison B. Barber) [h24024h2402402.gif]

We acknowledge receipt of this letter and confirm our agreement to its terms and
conditions

     
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULF OFFSHORE N.S. LIMITED
   
(As Borrower)
   

2



--------------------------------------------------------------------------------



 



The Guarantor confirms that its obligations under the guarantee contained in
clause 15 of the Facility Agreement shall remain in full force and effect in
respect of the obligations of the Borrower under the Facility Agreement (as
amended by this letter) and that the obligations of the Borrower under this
letter constitute obligations included within the Guarantor’s obligations under
clause 15 of the Facility Agreement.

     
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULFMARK OFFSHORE, INC.
   
(As Guarantor)
   
 
   
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULF OFFSHORE MARINE INTERNATIONAL, INC.
   
(As Charterer)
   

3